Exhibit 10.3








Fair Isaac Corporation
2012 Long-Term Incentive Plan




Market Share Unit Agreement




This Market Share Unit Award Agreement (this “Agreement”), dated December 8,
2017 (the “Grant Date”), is by and between *[Name] (the “Participant”), and Fair
Isaac Corporation, a Delaware corporation (the “Company”). Any term capitalized
but not defined in this Agreement will have the meaning set forth in the
Company’s 2012 Long-Term Incentive Plan (the “Plan”).


In the exercise of its discretion to grant Awards under the Plan, the Committee
has determined that the Participant should receive an Award of market share
units under the Plan (the “Units”). This Award is subject to the following terms
and conditions:


1.
Grant of Market Share Units. The Company hereby grants to the Participant an
Award consisting of *[________] Units (the “Target Units”), subject to possible
decrease to as few as 0 Units and to possible increase to as many as *[________]
Units as provided by this Agreement. Each Unit that has been earned pursuant to
Section 3 of this Agreement and vests pursuant to Section 4 of this Agreement
represents the right to receive one share of the Company’s common stock as
provided in Section 7 of this Agreement. The Award will be subject to the terms
and conditions of the Plan and this Agreement.



2.
Restrictions on Units. Neither this Award nor the Units subject to this Award
may be sold, assigned, transferred, exchanged or encumbered other than a
transfer upon death in accordance with the Participant’s will, by the laws of
descent and distribution or pursuant to a beneficiary designation submitted by
the Participant in accordance with Section 6(d) of the Plan. Any attempted
transfer in violation of this Section 2 shall be of no effect and may result in
the forfeiture of all Units. The Units and the Participant’s right to receive
Shares in settlement of the Units under this Agreement shall be subject to
forfeiture as provided in this Agreement until satisfaction of the conditions
for earning and vesting the Units as set forth in Section 3 and Section 4 of
this Agreement, respectively.



3.
Earned Units. Whether and to what degree the Units are earned will be determined
by the relationship between the Company’s total shareholder return performance
relative to that of a benchmark index during three performance periods:
Performance Period 1 will start on December 1, 2017 and end on November 30,
2018, Performance Period 2 will start on December 1, 2017 and end on November
30, 2019, and Performance Period 3 will start on December 1, 2017 and end on
November 30, 2020 (each, a “Performance Period”). The Performance Periods may be
adjusted under the circumstances and to the extent specified in Section 6(b) of
this Agreement.



(a)    The number of Units subject to this Award that will be deemed earned at
the conclusion of Performance Period 1 (the “Period 1 Earned Units”) will equal
⅓ of the number of Target Units multiplied by the Relative Return Factor
(calculated in accordance with Appendix A to this Agreement) applicable to
Performance Period 1, rounded down to the nearest whole Unit in case of a
fraction.


(b)    The number of Units subject to this Award that will be deemed earned at
the conclusion of Performance Period 2 (the “Period 2 Earned Units”) will equal
⅓ of the number of Target Units multiplied by the Relative Return Factor
applicable to Performance Period 2, rounded down to the nearest whole Unit in
case of a fraction.


(c)    The number of Units subject to this Award that will be deemed earned at
the conclusion of Performance Period 3 (the “Period 3 Earned Units”) will equal
the number of Target Units multiplied by the


1

--------------------------------------------------------------------------------

Exhibit 10.3




Relative Return Factor applicable to Performance Period 3, rounded down to the
nearest whole Unit in case of a fraction, minus the sum of the Period 1 Earned
Units and the Period 2 Earned Units; provided that if a negative number results
from the calculation of Period 3 Earned Units, the number of Period 3 Earned
Units will be deemed to be 0.


(d)    Any Units that are not deemed to be Period 1 Earned Units, Period 2
Earned Units, or Period 3 Earned Units in accordance with this Section 3 will be
forfeited without consideration.


4.
Vesting of Earned Units. Subject to Section 6 of this Agreement, if the
Participant remains a Service Provider continuously from the Grant Date, then
all Period 1 Earned Units will vest as of December 8, 2018, all Period 2 Earned
Units will vest as of December 8, 2019, and all Period 3 Earned Units will vest
as of December 8, 2020.



5.
Service Requirement. Except as otherwise provided in accordance with Section 6
of this Agreement, if you cease to be a Service Provider prior to the vesting
dates specified in Section 4 of this Agreement, you will forfeit all unvested
Units. Your Service will be deemed continuing while you are on a leave of
absence approved by the Company in writing or guaranteed by applicable law or
other written agreement you have entered into with the Company (an “Approved
Leave”). If you do not resume providing Service to the Company or any Affiliate
following your Approved Leave, your Service will be deemed to have terminated
upon the expiration of the Approved Leave.



6.
Effect of Termination of Service or Change in Control.



(a)    Except as provided under the remainder of this Section 6, upon
termination of Service prior to the final vesting date, any unvested Units will
be immediately forfeited without consideration.


(b)    Upon a Change in Control as a result of which the Company does not
survive as an operating company or survives only as a subsidiary of another
entity (a “Business Combination”) that is consummated before the end of
Performance Period 3, the following provisions apply:


(i)    Each Performance Period during which the Business Combination occurs will
be truncated so that it ends on the date the Business Combination is consummated
(each, an “Adjusted Performance Period”).


(ii)    The number of Units deemed earned at the conclusion of each Adjusted
Performance Period (the “Adjusted Period Earned Units”) will be calculated as
specified in Section 3(a), (b), or (c) of this Agreement, as applicable, using
the modified calculation of the Relative Return Factor set forth in Appendix A.


(iii)    A portion of the Adjusted Period Earned Units for each Adjusted
Performance Period will vest in full upon or immediately before, and conditioned
upon, the consummation of the Business Combination, with such portion determined
by multiplying the number of Adjusted Period Earned Units for that Adjusted
Performance Period by a fraction, the numerator of which equals the number of
days contained in the Adjusted Performance Period and the denominator of which
equals the number of days contained in the Performance Period without adjustment
(the “Accelerated Units”).


(iv)    The number of Adjusted Period Earned Units in excess of the number of
Accelerated Units for each Adjusted Performance Period (the “Time-Based Units”)
will vest ratably on the 8th day of each month during the period beginning with
the consummation of the Business Combination and ending on December 8, 2020,
provided the Participant’s Service as an employee with the acquiring or
surviving entity in the Business Combination (or with any of its affiliated
entities) continues without interruption. If the Participant experiences an
involuntary termination of Service for reasons other than Cause during such
vesting period, the Time-Based Units will vest in full.




2

--------------------------------------------------------------------------------

Exhibit 10.3




(c)    In connection with a Change in Control that is not a Business Combination
and that is consummated before the end of Performance Period 3, the Committee
may provide in its discretion that some or all of the unearned and unvested
Units subject to this Award will be deemed earned and will vest in full upon the
occurrence of the Change in Control or upon the termination of the Participant’s
Service as an employee within 12 months following the Change in Control.


(d)    In connection with a Change in Control that is consummated after the end
of Performance Period 3 but before December 8, 2020, the Period 3 Earned Units
will vest in full upon the consummation of such a Change in Control.


(e)    In connection with a termination of Service due to death or Disability
before the end of Performance Period 3, a number of Units equal to the Target
Units minus the sum of any vested Period 1 Earned Units and vested Period 2
Earned Units will vest in full upon such termination. In connection with a
termination of Service due to death or Disability after the end of Performance
Period 3 but before December 8, 2020, the Period 3 Earned Units will vest in
full upon such termination.


7.
Settlement of Units. After any Units vest pursuant to Section 4 or Section 6 of
this Agreement, the Company shall, as soon as practicable (but in any event
within the period specified in Treas. Reg. § 1.409A-1(b)(4) to qualify for a
short-term deferral exception to Section 409A of the Code), cause to be issued
and delivered to the Participant, or to the Participant’s designated beneficiary
or estate in the event of the Participant’s death, one Share in payment and
settlement of each vested Unit (the date of each such issuance being a
“Settlement Date”). Delivery of the Shares shall be effected by the electronic
delivery of the Shares to a brokerage account maintained for the Participant at
E*TRADE (or another broker designated by the Company or the Participant), or by
another method provided by the Company, and shall be subject to the tax
withholding provisions of Section 8 of this Agreement and compliance with all
applicable legal requirements, including compliance with the requirements of
applicable federal and state securities laws, and shall be in complete
satisfaction and settlement of such vested Units. Notwithstanding the foregoing,
(i) the settlement of each Time-Based Unit that vests in accordance with Section
6(b)(iv) of this Agreement will be made in the amount and in the form of the
consideration (whether stock, cash, other securities or property, or a
combination thereof) to which a holder of a Share was entitled upon the
consummation of the Business Combination (without interest thereon) (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding Shares), and (ii) the Committee
may provide for the settlement of Adjusted Period Earned Units that vest in
accordance with Section 6(b)(iii) of this Agreement or for the settlement of
Period 3 Earned Units that vest under the circumstances specified in Section
6(d) of this Agreement on the same basis as described in the preceding
clause (i).



8.
Tax Consequences and Withholding. As a condition precedent to the delivery of
Shares in settlement of the Units, the Participant is required to make
arrangements acceptable to the Company for payment of any federal, state or
local withholding taxes that may be due as a result of the settlement of the
Units (“Withholding Taxes”), in accordance with Section 15 of the Plan.



Until such time as the Company provides notice to the contrary, it will collect
the Withholding Taxes through an automatic Share withholding procedure (the
“Share Withholding Method”), unless other arrangements acceptable to the Company
have been made. Under such procedure, the Company or its agent will withhold, at
each Settlement Date, a portion of the Shares with a Fair Market Value (measured
as of the Settlement Date) sufficient to cover the amount of such taxes;
provided, however, that the number of any Shares so withheld shall not exceed
the number necessary to satisfy the Company’s required tax withholding
obligations using the minimum statutory withholding rates for federal, state and
local tax purposes that are applicable to supplemental taxable income.


In the event that the Committee determines that the Share Withholding Method
would be problematic under applicable tax or securities laws or would result in
materially adverse accounting consequences, you authorize the Company to collect
Withholding Taxes through one of the following methods:




3

--------------------------------------------------------------------------------

Exhibit 10.3




(a)    delivery of the Participant’s authorization to E*TRADE (or another broker
designated by the Company or the Participant) to transfer to the Company from
the Participant’s account at such broker the amount of such Withholding Taxes;


(b)    the use of the proceeds from a next-day sale of the Shares issued to the
Participant, provided that (i) such sale is permissible under the Company’s
trading policies governing its securities, (ii) the Participant makes an
irrevocable commitment, on or before the Settlement Date, to effect such sale of
the Shares, and (iii) the transaction is not otherwise deemed to constitute a
prohibited loan under Section 402 of the Sarbanes-Oxley Act of 2002; or


(c)    any other method approved by the Company.


9.
No Shareholder Rights. The Units subject to this Award do not entitle the
Participant to any rights of a shareholder of the Company’s common stock. The
Participant will not have any of the rights of a shareholder of the Company in
connection with the grant of Units subject to this Agreement unless and until
Shares are issued to the Participant upon settlement of the Units as provided in
Section 7 of this Agreement.



10.
Governing Plan Document. This Agreement and the Award are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.



11.
Choice of Law. This Agreement will be interpreted and enforced under the laws of
the state of Minnesota (without regard to its conflicts or choice of law
principles).



12.
Binding Effect. This Agreement will be binding in all respects on the
Participant’s heirs, representatives, successors and assigns, and on the
successors and assigns of the Company.



13.
Discontinuance of Service. This Agreement does not give the Participant a right
to continued Service with the Company or any Affiliate, and the Company or any
such Affiliate may terminate the Participant’s Service at any time and otherwise
deal with the Participant without regard to the effect it may have upon the
Participant under this Agreement.



14.
Section 409A of the Code. The award of Units as provided in this Agreement and
any issuance of Shares or payment pursuant to this Agreement are intended to be
exempt from Section 409A of the Code under the short-term deferral exception
specified in Treas. Reg. § 1.409A-l(b)(4).



15.
Compensation Recovery Policy. To the extent that any compensation paid or
payable pursuant to this Agreement is considered “incentive-based compensation”
within the meaning of (i) the Company’s Executive Officer Incentive Compensation
Recovery Policy, (ii) any similar or superseding policy adopted by the Board or
any committee thereof or (iii) Section 10D of the Exchange Act and any
implementing rules and regulations thereunder adopted by the Securities and
Exchange Commission or any national securities exchange on which the Company’s
common stock is then listed, such compensation shall be subject to potential
forfeiture or recovery by the Company in accordance with such policies, laws,
rules or regulations.



By executing this Agreement, the Participant accepts this Award and agrees to
all the terms and conditions described in this Agreement and in the Plan
document.






4

--------------------------------------------------------------------------------

Exhibit 10.3




PARTICIPANT
FAIR ISAAC CORPORATION
 
By:______________________________________
 
Title:_____________________________________













5